DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
           
Double Patenting
2.	Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of Patent No. 10,999,597. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-4 of Patent No. 10,999,597 contain every element of claims 1-4 of the instant application and thus anticipate the claims of the instant application, wherein “decode, from input encoded data, selection information specifying one of the available blocks using a coding table corresponding to a number of the available blocks” recited in claims 1-4 of Patent No. 10,999,597 anticipates or makes obvious “decode, from input encoded data, mode information indicating whether a predetermined prediction mode is selected to generate encoded data of a target block; and select, if the mode information indicates that the predetermined prediction mode is selected, one or more available blocks” recited in claims 1-4 of the instant application.
Claims 1-4 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

3.	Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of Patent No. 10,715,828.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-4 of Patent No. 10,715,828 contain every element of claims 1-4 of the instant application and thus anticipate the claims of the instant application, wherein “decode, from input encoded data, selection information specifying one of the available blocks, and not decode the selection information when the number of the available blocks is 1” recited in claims 1-4 of Patent No. 10,715,828 anticipates or makes obvious “decode, from input encoded data, mode information indicating whether a predetermined prediction mode is selected to generate encoded data of a target block; and select, if the mode information indicates that the predetermined prediction mode is selected, one or more available blocks” recited in claims 1-4 of the instant application
	Claims 1-4 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6. 	Claim 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 1-4 each recites “select, if the mode information indicates that the predetermined prediction mode is selected, one or more available blocks from a plurality of candidate blocks adjacent to the target block, the plurality of candidate blocks comprising a first block adjacent to a top of the target block and a second block adjacent to an upper left of the target block”.  The limitation “select one or more available blocks from a plurality of candidate blocks adjacent to the target block, the plurality of candidate blocks comprising a first block adjacent to a top of the target block and a second block adjacent to an upper left of the target block” is not given weight because of the IF statement. See MPEP 2111.04, II. 
Because without such selecting one or more available blocks from a plurality of candidate blocks adjacent to the target block, the plurality of candidate blocks comprising a first block adjacent to a top of the target block and a second block adjacent to an upper left of the target block, each of the claims 1-4 lacks clarity and support, and no interpretation of the claims as a whole is possible. Therefore, the claims are regarded as unclear and indefinite. This lack of clarity and support is to that extent that no meaningful search of these claims could be carried out at all, and no examination is performed with regards to said claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

8.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (WIPO Publication WO/2010/035370 04/01/2010, US Publication 2011/0142133 is supplied as English Translation of WIPO Publication, hereinafter Takahashi) in view of Lee et al. (US Publication 2010/0080296, hereinafter Lee). 
Regarding claim 1, Takahashi discloses an image decoding apparatus comprising: circuitry (Takahashi, fig. 1, memory and processing sections) configured to: 
decode, from input encoded data, mode information indicating whether a predetermined prediction mode is selected to generate encoded data of a target block; select, if the mode information indicates that the predetermined prediction mode is selected, one or more available blocks from a plurality of candidate blocks adjacent to the target block, the plurality of candidate blocks comprising a first block adjacent to a top of the target block (Takahashi, fig’s 3, 18, and 19, para’s 0065-0068, 0075-0081, determine four or more candidate blocks adjacent to target block and determine motion prediction using code tables; a top block and four or more adjacent blocks may be provided); 
decode selection information from the input encoded data, the selection information specifying one of the one or more available blocks; select one available block from the one or more available blocks in accordance with the selection information (Takahashi, fig’s 3, 18, and 19, para’s 0065-0068, 0075-0081, select a candidate block adjacent to target block and determine motion prediction information using code tables); and
generate a predicted image of the target block using motion information corresponding to the selected available block (Takahashi, fig’s 3, 18, and 19, para’s 0065-0068, 0075-0081, select a candidate block adjacent to target block and generate motion prediction using code tables).
Takahashi does not explicitly disclose but Lee discloses:
	the plurality of candidate blocks comprising a second block adjacent to an upper left of the target block; wherein the circuitry is configured to select the one or more available blocks from the plurality of candidate blocks by performing at least (1) determining whether the first block is available, and (2) determining whether the second block is available after (1) (Lee, fig. 6A-6D, para’s 0065 and 0066, neighboring blocks of a target block MB include a left MB, a top MB, a top left MB, and a top right MB; video decoder 26 may also resolve geometric relationships including boundary strength to determine neighboring MBs for the current target MB; boundary strength refers to the strength of the boundary between the neighboring MBs and the current MB. Using this technique, it is obvious that the left MB and the top MB have the most boundary strength due to their most adjacent closeness to the target MB followed by the top left MB and the top right MB. Therefore, the selecting of the available block may start with one of the left MB and the top MB; after that the selecting of one of the top left MB and the top right MB would be considered). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Lee’s features into Takahashi’s invention because doing so can reduce compression coding by effectively selecting the best option of available adjacent blocks.

Regarding claim 3, Takahashi discloses an image encoding apparatus comprising: 
circuitry (Takahashi, fig. 1, memory and processing sections) configured to: 
encode mode information indicating whether a predetermined prediction mode is selected to generate encoded data of a target block; select, if the predetermined prediction mode is selected, one or more available blocks from a plurality of candidate blocks adjacent to the target block, the plurality of candidate blocks comprising a first block adjacent to a top of the target block (Takahashi, fig’s 2, 16, and 17, para’s 0063-0064, 0071-0074, generate code tables/number, determine four or more candidate blocks adjacent to target block and determine motion prediction using code tables; a top block and four or more adjacent blocks may be coded); 
select one available block from the one or more available blocks; encode selection information specifying the selected available block (Takahashi, fig’s 2, 16, and 17, para’s 0063-0064, 0071-0074, select a candidate block and code the selected information using code tables/number); and 
generate a predicted image of the target block using motion information corresponding to the selected available block (Takahashi, fig’s 2, 16, and 17, para’s 0063-0064, 0071-0074, generate differential motion vector, code table number, and prediction image).
Takahashi does not explicitly disclose but Lee discloses:
	the plurality of candidate blocks comprising a second block adjacent to an upper left of the target block; wherein the circuitry is configured to select the one or more available blocks from the plurality of candidate blocks by performing at least (1) determining whether the first block is available, and (2) determining whether the second block is available after (1) (Lee, fig. 6A-6D, para’s 0065 and 0066, neighboring blocks of a target block MB include a left MB, a top MB, a top left MB, and a top right MB; video decoder 26 may also resolve geometric relationships including boundary strength to determine neighboring MBs for the current target MB; boundary strength refers to the strength of the boundary between the neighboring MBs and the current MB. Using this technique, it is obvious that the left MB and the top MB have the most boundary strength due to their most adjacent closeness to the target MB followed by the top left MB and the top right MB. Therefore, the selecting of the available block may start with one of the left MB and the top MB; after that the selecting of one of the top left MB and the top right MB would be considered). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Lee’s features into Takahashi’s invention because doing so can reduce compression coding by effectively selecting the best option of available adjacent blocks.

	Regarding claims 2 and 4, these claims comprise limitations substantially the same as claims 1 and 3; therefore, they are rejected for the same reasons set forth.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484